The information in this case charges that Susie Morehead on the 18th day of December, 1940, in Oklahoma county, did have possession of six and one-half pints of tax-paid liquor, with the unlawful intent to sell the same.
The record shows that when the case was called for trial the defendant waived her right to a jury trial, and it was agreed by and between the parties to try the case to the court. The trial resulted in a conviction.
Motion for new trial was duly filed, presented and overruled.
On March 12, 1941, the court rendered judgment and sentenced the defendant to serve 30 days in the county jail and to pay a fine of $50.
From the judgment the defendant appealed by filing in this court on April 29, 1941, petition in error with a duly certified transcript of the record attached. *Page 292 
No brief has been filed and no appearance made on behalf of plaintiff in error in this court. When the case was called for final submission, it was submitted on the record.
On appeal by petition in error and duly certified transcript of the record, where a jury was waived and the case tried to the court, and where no briefs are filed or appearance made, this court will make an examination of the information and the judgment, and, if no fundamental error is apparent, will affirm the judgment.
We have examined the information and the judgment and sentence, and we have discovered no error which will warrant a reversal of the judgment.
The judgment of the court of common pleas of Oklahoma county is therefore affirmed.
BAREFOOT, P. J., and JONES, J., concur.